           Case 6:17-cr-10142-EFM Document 195 Filed 01/28/21 Page 1 of 1


                                  UNITED STATES DISTRICT COURT
                                                  OFFICE OF THE CLERK
                                                  DISTRICT OF KANSAS

                                              259 ROBERT J. DOLE U.S. COURTHOUSE
                                                      500 STATE AVENUE
                                                     KANSAS CITY, KS 66101


       TIMOTHY M. O’BRIEN                                                          204 U.S.COURTHOUSE
                  CLERK                                                               401 N. MARKET
   E-MAIL: Tim_O’Brien@ksd.uscourts.gov
                                                       Wichita, Kansas               WICHITA, KS 67202
              (913) 735-2220


           KIM LEININGER
                                                        January 28, 2021           490 U.S.COURTHOUSE
          CHIEF DEPUTY CLERK                                                          444 NE QUINCY
  E-MAIL: Kim_Leininger@ksd.uscourts.gov                                             TOPEKA, KS 66683
              (913) 735-2205




Clerk, U.S. Court of Appeals
 for the Tenth Circuit




District Court Case No.: 17-cr-10142-EFM-1

Circuit Appeal No.:               21-3004

Dear Clerk,

Please be advised that the record is complete for the purposes of appeal.


________ The transcript was filed this date. 1/25/2021

________ A transcript is not necessary for this appeal.

________ The necessary transcript is already on file in the U.S. District Court.

________ The necessary transcript was ordered previously in Appeal No. _________________.



                                          Sincerely,

                                          TIMOTHY M. O’BRIEN, CLERK

                                              s/ Sarah M. Zepick
                                          By: _________________________

Cc: Counsel of Record (SEE NOTICE OF ELECTRONIC FILING)
